Citation Nr: 1531758	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-28 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1960, with subsequent reserve service until 1962.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in St. Petersburg, Florida that in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  This case also comes to the Board on appeal from a June 2010 rating decision that denied service connection for a back disability.

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

As will be discussed below, the Board finds that a prior November 2008 rating decision that found that new and material evidence had not been received to reopen a previously denied claim for service connection for a back disability did not become final.

It appears that the RO has reopened the previously denied claim of service connection for a back disability.  See September 2011 statement of the case.  Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

Additional evidence was received from the Veteran in June 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO first denied entitlement to service connection for a back disability in a June 2003 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  The RO previously denied entitlement to service connection for a back disability in a September 2008 rating decision and properly notified the Veteran, who did not appeal that decision. 

3.  Some of the additional evidence received since that September 2008 rating decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

4.  A hearing loss disability did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year. 

5.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post-service year. 


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014). 

2.  New and material evidence having been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

4.  Tinnitus was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in April 2008, May 2008, April 2010, and July 2011.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony, and medical evidence in support of his claims.  VA has obtained VA and private medical records and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a VA audiological examination, and obtained a medical opinion as to the etiology of the current hearing loss and tinnitus.  

The Board finds that the September 2008 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of noise exposure both during and after service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

After many attempts by the AOJ to obtain the appellant's service treatment records, the National Personnel Records Center (NPRC) was not able to obtain any service treatment records for the Veteran.  In several responses, the NPRC has stated that no additional records are available with respect to the Veteran, and that his service treatment records are "fire-related."  (The Board notes that there was a fire at the Records Management Center in St. Louis, Missouri in 1973.)  The NPRC has also stated that there were no Surgeon General's Office (SGO) records pertaining to the appellant.

The Board recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2015 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

New and Material Evidence 

In its September 2011 statement of the case, the RO apparently found that new and material evidence had been received to reopen the previously denied claim for service connection for a back disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for a back disability  in February 2002.  He contended that his current lumbar disc disease was caused by an in-service low back injury during service in 1959.  In a June 2002 statement, he said his back injury was treated at Misawa Air Force Base hospital in Japan in the fall of 1959.  In an April 2003 statement, he said he injured his back in 1959, while lifting equipment, and was admitted to the hospital where he was diagnosed with a herniated disc and placed in traction for the pain for 10 days.  He said that he still had back problems after discharge, and he had a laminectomy in 1973 after years of pain.  He had another laminectomy in 1979, and related that SSA determined that he was disabled in 1998 because of degenerative disc disease.

The evidence of record at the time of the prior final June 2003 rating decision included his lay statements and private medical records showing a current back disability.  Private medical records from M.W.P., MD, dated in October and November 2001 reflect that the Veteran reported that he had back problems since the early 1970s.  He was diagnosed with lower back pain with symptoms of radiculopathy, rule out lumbar disc disease status post previous open lumbar surgeries times two.  A November 2001 magnetic resonance imaging (MRI) of the lumbosacral spine showed loss of disc height and hydration with disc bulge and spondylosis at multiple levels, and left herniated nucleus pulposus at L5-S1.

The RO denied entitlement to service connection for a back disability in a June 2003 rating decision, finding that there was no evidence linking the current back disability to service, and noting that the Veteran's service treatment records were unavailable.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed his next claim for service connection for a back disability in April 2008.  In a September 2008 decision, the RO determined that new and material evidence had not been submitted to reopen his claim.  The Veteran requested reconsideration of this decision, and in a November 2008 rating decision, the RO again denied his claim.  The Veteran was properly notified of the September 2008  denial, he did not file a timely notice of disagreement as to that decision with regard to the back claim, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  Thus, the September 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

Although there was no submission or communication from the Veteran during the next year that may be construed as a notice of disagreement with the denial of this claim, in October 2009, within one year of notice of the November 2008 decision, the RO received an October 2009 medical opinion by a VA physician, Dr. S., to the effect that the Veteran's chronic low back pain with history of injury was more likely service-connected.  As this evidence is both new and material, and was received within one year of the November 2008 decision, that decision did not  become final and binding on him with respect to this claim.  See 38 C.F.R. 3.156(b); Bond, supra; Buie, supra.

Additional evidence received since the prior final September 2008 rating decision includes the above October 2009 medical opinion, private medical records, VA treatment records, records from the SSA, and lay statements and testimony from the Veteran.  Additional evidence also includes a June 2015 medical opinion by a private physician at Suncoast Internal Medicine, to the effect that the Veteran reported that he had back surgeries in the 1970s due to injuries suffered while loading and unloading aircraft in the military.

The Board finds that some of the evidence received since the prior final September 2008 rating decision is new and material.  Specifically, the claims file now contains medical evidence suggesting a link between a current back disability and service.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  See Shade, supra.
Thus, the claim is reopened.  

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a Veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, --- Vet. App. ----, No. 13-0540 (Feb. 9, 2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At his VA audiology examination in September 2008, a bilateral hearing disability for VA purposes was demonstrated.  The Veteran is also competent to report tinnitus, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and tinnitus was identified on the recent VA audiology examination.

In service acoustic trauma is also conceded.  The Veteran's DD Form 214 reflects that he had active service in the Air Force from July 1956 to June 1960, and that his primary military occupational specialty was that of a still photographer.  The Veteran has testified that he had noise exposure in service as a result of working as a photographer on the flight line in the Air Force.  The Board finds him credible in this regard.  The evidence does not reflect, and the Veteran does not contend, that he had combat service.

An existence of a nexus between his current hearing disability and his in-service acoustic trauma remains to be determined.  As with other elements of service connection, the evidence must at least be in equipoise regarding whether there is a linkage between current hearing loss and tinnitus with any incident in service, including acoustic trauma.

There is lay evidence of continuity of hearing loss and tinnitus symptomology since service, although the Veteran has made contradictory statements in this regard, which reduces the credibility of his assertions.  In his testimony before the Board, the Veteran stated that he was exposed to loud noise on the flight line and from flying in helicopters in service.  He testified that he wore ear muffs for hearing protection.  He said he could not recall any loud noise that might have caused hearing loss or ringing in his ears.  He did not recall complaining about hearing loss in service.  He said that after service he sold life insurance and then went to work for an airline, performing customer service.  He testified that his tinnitus began after he got out of the military, but then stated it began in service and continued afterward.  He said he noticed hearing difficulty shortly after service, and sought treatment within the first post-service year, but that the records were unavailable.  His wife recalled that he had hearing problems and ringing in his ears in the 1970s.

There is no medical evidence of hearing loss or tinnitus in service (as noted, his service treatment records are unavailable), and post-service medical records are negative for complaints or treatment of these conditions for many decades after service.

The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303(b) (2014).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

SSA records on file, including the Veteran's statements to SSA, reflect that he worked as a baggage handler for an airline from July 1961 to January 1997.  In his claim with SSA, he said that his main job was loading and unloading the aircraft.  

On VA audiological examination in September 2008, the Veteran complained of hearing loss that he noticed in about 1958 while in the service.  He did not report the hearing loss or tinnitus for 40 years.  He also reported bilateral periodic tinnitus
of late post-service onset.  The examiner noted that he wore foam earplugs during service when around aircraft.  The Veteran reported military noise exposure from airplanes with ear protection, and denied civilian noise exposure, stating that he worked in customer service for an airline.  He denied recreational noise exposure. The examiner diagnosed bilateral sensorineural hearing loss with reported periodic tinnitus, and opined that his hearing loss and tinnitus are less likely as not (less than 50/50 probability) caused by or a result of loading and unloading camera equipment and flying in aircraft.  The examiner's rationale was that tinnitus is a post-service event so cannot be service related, and that no evidence in the file supports his 
claim of hearing loss in service.  She noted that he wore foam ear plugs around the planes and worked another 30 years in the airline industry.

The Board finds that the clear weight of the evidence shows that the Veteran had extensive occupational noise exposure from aircraft for several years after service, which the Veteran has attempted to downplay during the pendency of this appeal by stating that he worked primarily in customer service for an airline, rather than as a baggage handler, as he reported to SSA.

A July 2009 opinion by a VA physician, Dr. S., is to the effect that hearing loss is more likely than not a result of his military service.  She also said that some of his medical conditions "may be" related to his service, including hearing loss.  She noted that the Veteran worked around aircraft while in service.  She stated that she reviewed the Veteran's service treatment records, VA and other treatment records.  The Board observes that since the Veteran's service treatment records are unavailable, it is not credible that she reviewed them, which reduces the probative value of her opinion, and it does not appear that she reviewed his claims file.  Further, she does not comment on the Veteran's more than thirty years of post-service work on the flight line as a baggage handler, which clearly involved extended exposure to noise from airplanes.  Thus, this opinion is of less probative value than that of the September 2008 VA examiner, which did consider all of his noise exposure.

In a June 2015 medical opinion, a private hearing institute specialist, J.R.T., opined that the Veteran's disability (which he did not diagnose) was most likely caused by or a result of loud noise exposure.  He noted that post-service medical records had been reviewed.  The rationale was that exposure to loud noise may damage the high frequencies of the cochlea.  The Board notes that this opinion does not specifically relate current hearing loss or tinnitus to noise exposure in service, but only relates an unnamed disability to noise exposure.  Furthermore, the examiner does not comment on the Veteran's more than thirty years of post-service work on the flight line as a baggage handler, which clearly involved extended exposure to noise from airplanes.  Thus, this opinion is of limited probative value.  

The medical evidence of record weighs against the finding of a nexus.  The Board finds that the September 2008 medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical and occupational history, and in-service and post-service noise exposure.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The September 2008 VA examination report provides that the examiner reviewed the Veteran's claims file.  It sets forth the relevant history, the Veteran's subjective complaints, and the examination results. 

The Board has also considered the Veteran's lay statements linking his hearing loss and tinnitus to service.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's sensorineural hearing loss and tinnitus is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board gives greater weight to the medical opinion of the September 2008 VA examiner, who concluded that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to acoustic trauma in service. 

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current bilateral hearing loss and tinnitus began years after his active duty, and there is no competent and credible evidence of sensorineural hearing loss or tinnitus manifested to a compensable degree within the first post-service year.

The Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  As such, service connection is not for application.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

ORDER

The petition to reopen the claim for service connection for a back disability is reopened, and the claim is granted to this extent only.

Service connection for bilateral hearing loss is denied.

 Service connection for tinnitus is denied. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a back disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At his May 2015 Board hearing, the Veteran testified that he had a back injury while lifting heavy equipment in service, and that he had back pain ever since then.  His spouse testified that he had back problems ever since she had known him, i.e. since 1971.  The Veteran stated that he sought treatment for back pain about one year after separation from service, but that the records of such treatment were unavailable.  The Veteran said he reinjured his back after service while lifting a bike at the airport where he worked, and that he worked in customer service for an airline after service.

SSA records on file, including the Veteran's statements to SSA, reflect that the Veteran worked as a baggage handler for an airline from July 1961 to January 1997, during which time he had several work-related low back injuries while lifting heavy items, including in 1973 and 1979, and underwent two low back surgeries for these injuries in 1973 and 1979.  He had additional low back lifting injuries at work in 1995 and 1997.  In his claim with SSA, he said his first back injury was in 1973, and that his main job was loading and unloading the aircraft.

The file contains an October 2009 medical opinion by a VA physician, Dr. S., to the effect that the Veteran's chronic low back pain with history of injury was more likely service-connected.  She also stated that she reviewed the service medical records.  The Board finds that this medical opinion is inadequate, as it lacks a supporting rationale.  Moreover, although the doctor said her opinion was based on a review of the Veteran's service treatment records, this is impossible, since the Veteran's service treatment records are unavailable.  Finally, it does not appear that this physician considered the Veteran's several post-service work-related back injuries in formulating her opinion.

A June 2015 medical opinion by a private physician at Suncoast Internal Medicine indicated that he had treated the Veteran since 1998, that he had low back pain throughout his treatment, and that the Veteran reported that he had back surgeries in the 1970s due to injuries suffered while loading and unloading aircraft in the military.  This medical opinion does not provide a medical nexus between the current back disability and service, as it merely summarizes the Veteran's reported history.

As noted above, his service treatment records are unavailable, as are private medical records from the private facilities he has identified as having treated his back disability in the 1970s.

Although the Veteran is competent to report that he had low back pain ever since service, ultimately, the Board will also have to determine whether his statement is also credible.

In light of the medical evidence of a current low back disability, the Veteran's report of a long history of low back pain since service, the October 2009 VA medical opinion, and the June 2015 private medical opinion, the Board finds that a VA compensation examination and medical opinion is needed to determine whether the Veteran's current back disability was incurred during service or is otherwise related to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary releases, obtain any relevant ongoing VA or private treatment records relating to a back disability dated since August 2008 that are not already on file, and associate them with the electronic claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current back disability.  The claims file must be made available to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current back disability - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The examiner is asked to consider the Veteran's report of continuous back symptoms since a lifting injury in service, the SSA evidence of post-service work-related back injuries in his post-service profession of baggage handler, and the medical opinions of record.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


